     Case 1:21-cv-01217-DAD-BAM Document 9 Filed 09/15/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAMALL E. ADAMS,                                   No. 1:21-cv-01217-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14   DURAN, et al.,                                     MOTION TO PROCEED IN FORMA
                                                        PAUPERIS
15                      Defendants.
                                                        (Doc. Nos. 2, 7, 8)
16

17          Plaintiff Jamall E. Adams is a state prisoner proceeding pro se in this civil rights action

18   brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 17, 2021, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) be denied

22   because it was determined that plaintiff had sufficient funds in his trust account to pay the

23   required filing fee in full. (Doc. No. 7.) Those pending findings and recommendations were

24   served on plaintiff and contained notice that any objections thereto were to be filed within

25   fourteen (14) days after service. (Id. at 2.) Plaintiff did not file any objections to those findings

26   and recommendations.

27          However, on August 27, 2021, in lieu of filing objections to the findings and

28   recommendations, plaintiff filed a motion requesting “that he not pay [the] filing fee at this
                                                       1
     Case 1:21-cv-01217-DAD-BAM Document 9 Filed 09/15/21 Page 2 of 3


 1   moment” because he is unemployed and under the poverty guidelines. (Doc. No. 8 at 1.)

 2   Therein, plaintiff explains that the only reason he has a sufficient balance in his prison trust

 3   account is because he received a stimulus check from the government due to the coronavirus

 4   pandemic. (Id. at 1–2.) Nonetheless, plaintiff has provided the court no authority for his apparent

 5   argument that the court cannot consider funds he received from a government economic stimulus

 6   program in evaluating his application to proceed in forma pauperis in this action and in

 7   determining whether he is or is not able to pay court filing fees. Although plaintiff may be

 8   unemployed and without present other income, plaintiff is financially able to pay the filing fee at

 9   this time.

10           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

11   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s latest

12   motion to be relieved of his obligation to pay the filing fee in order to proceed with this case, the

13   court finds the findings and recommendations to be supported by the record and proper analysis.

14           Accordingly,

15           1.     The findings and recommendations issued on August 17, 2021 (Doc. No. 7) are

16                  adopted in full;

17           2.     Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is denied;

18           3.     Plaintiff’s motion to proceed in this action without paying the required filing fee

19                  (Doc. No. 8) is denied;

20           4.     Within thirty (30) days from the date of service of this order, plaintiff is required
21                  to pay the $402.00 filing fee for this action in full;

22           5.     Plaintiff’s failure to pay the required filing fee as ordered will result in the

23                  dismissal of this action without prejudice; and

24           6.     This case is referred back to the assigned magistrate judge for further proceedings.

25   IT IS SO ORDERED.
26
         Dated:    September 14, 2021
27                                                         UNITED STATES DISTRICT JUDGE

28
                                                       2
     Case 1:21-cv-01217-DAD-BAM Document 9 Filed 09/15/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         3
